UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [x]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-52415 TITANIUM GROUP LIMITED (Exact name of registrant as specified in its charter) British Virgin Islands (State or other jurisdiction of incorporation or organization) Not Applicable (IRS Employer Identification No.) 15/F, Kennedy Town Commercial Tower, 23 Belcher’s Street, Kennedy Town, Hong Kong (Address of principal executive offices)(Zip Code) (852) 3427 3177 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X]Yes[]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a small reporting company.See definitions of “large accelerated filer,” accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer[] Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).[]Yes[X] No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 51,644,399 shares of Common Stock, $0.01 par value, as of September 30, TITANIUM GROUP LIMITED AND SUBSIDIARIES INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Page Condensed Consolidated Balance Sheet as of September 30, 2008 (Unaudited and December 31, 2007 3 Condensed Consolidated Statements of Operations and Comprehensive Loss for the three and nine months ended September 30, 2008 and 2007 (Unaudited) 4 - 5 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2008 and 2007 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 – 13 2 TITANIUM GROUP LIMITED AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2, 2007 (Currency expressed in Hong Kong Dollars (“HK$”), except for number of shares) September 30, December 31, 2008 2008 2007 ASSETS US$ (Unaudited) HK$ (Unaudited) HK$ (Audited) Current assets: Cash and cash equivalents $ 68,985 $ 538,084 $ 1,168,331 Restricted cash 51,282 400,000 400,000 Accounts receivable, net 354,644 2,766,222 11,711,828 Inventories 95,781 747,094 1,484,962 Deposits and other receivables 40,160 313,249 392,159 Deferred tax assets 87,633 683,534 683,534 Total current assets 698,485 5,448,183 15,840,814 Plant and equipment Cost 610,537 4,762,192 7,617,219 Less: accumulated depreciation (269,391 ) (2,101,250 ) (2,203,449 ) 341,146 2,660,942 5,413,770 Intangible assets, net 698,092 5,445,114 3,718,194 TOTAL ASSETS $ 1,737,723 $ 13,554,239 $ 24,972,778 Current liabilities: Bank overdrafts $ - $ - $ 1,208,606 Short-term bank loan - - 26,347 Accounts payable and accrued liabilities 283,233 2,209,215 9,438,388 Deferred revenue - - 76,867 Income tax payable 1,619 12,626 12,626 Total current liabilities 284,852 2,221,841 10,762,834 Long-term liabilities: Debenture payable 1,435,611 11,197,766 10,193,679 Warrants liability 28,675 223,665 1,485,261 Total long-term liabilities 1,464,286 11,421,431 11,678,940 Total liabilities 1,749,138 13,643,272 22,441,774 Minority interest in net loss of consolidated subsidiaries 2,735 21,336 75,583 Stockholders’ (deficit) equity: Common stock, US$0.01 (HK$0.078) par value, 100,000,000 shares authorized, 51,644,399 and 50,912,677 shares issued and outstanding 516,444 4,028,263 3,971,189 Additional paid-in capital 831,247 6,483,726 6,305,237 Accumulated deficit (1,359,574 ) (10,604,669 ) (7,819,691 ) Accumulated other comprehensive loss (2,267 ) (17,689 ) (1,314 ) Total stockholders’ (deficit) equity (14,150 ) (110,369 ) 2,455,421 TOTAL LIABILITIES AND STOCKHOLDERS’ (DEFICIT) EQUITY $ 1,737,723 $ 13,554,239 $ 24,972,778 See accompanying notes to consolidated financial statements. 3 TITANIUM GROUP LIMITED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (Currency expressed in Hong Kong Dollars (“HK$”), except for number of shares) (Unaudited) Three months ended September 30, Nine months ended September 30, 2008 2008 2007 2008 2008 2007 US$ HK$ HK$ US$ HK$ HK$ REVENUE, NET Projects Products $ 289,832 $ 2,260,694 $ 2,391,577 $ 797,865 $ 6,223,350 $ 5,857,213 Services 59,516 464,223 957,672 386,900 3,017,818 2,867,242 349,348 2,724,917 3,349,249 1,184,765 9,241,168 8,724,455 Maintenance Services 9,966 77,735 4,804 29,898 233,203 209,413 Total revenue 359,314 2,802,652 3,354,053 1,214,663 9,474,371 8,933,868 COST OF REVENUE Projects Cost of products sold 121,917 950,951 1,682,525 717,341 5,595,262 3,543,222 Cost of services 47,376 369,534 239,989 284,776 2,221,255 1,096,313 169,293 1,320,485 1,922,514 1,002,117 7,816,517 4,639,535 Maintenance Cost of services 1,282 10,000 700 5,128 40,000 25,700 Total cost of revenue 170,575 1,330,485 1,923,214 1,007,245 7,856,517 4,665,235 GROSS PROFIT 188,739 1,472,167 1,430,839 207,418 1,617,854 4,268,633 OPERATING EXPENSES Selling, general and administrative 145,887 1,137,912 2,757,538 661,904 5,162,828 7,417,584 Stock-based compensation - - 57,530 - - 927,724 Total operating expenses 145,887 1,137,912 2,815,068 661,904 5,162,828 8,345,308 INCOME (LOSS) FROM OPERATIONS 42,852 334,255 (1,384,229 ) (454,486 ) (3,544,974 ) (4,076,675 ) OTHER INCOME (EXPENSE): Sundry income - - - 138,181 1,077,813 - Government grant income - - - 5,419 42,267 24,066 Interest income 2 17 17,281 87 679 52,517 Interest expense (28,498 ) (222,288 ) (482,161 ) (86,220 ) (672,519 ) (550,032 ) Amortization cost on discount of convertible debenture (2,390 ) (18,642 ) (451,442 ) (7,170 ) (55,926 ) (851,652 ) Gain from change in warrant liability - - - 40,184 313,435 - Total other income (expense) (30,886 ) (240,913 ) (916,322 ) 90,481 705,749 (1,325,101 ) See accompanying notes to consolidated financial statements. 4 TITANIUM GROUP LIMITED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (CONTINUE) FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (Currency expressed in Hong Kong Dollars (“HK$”), except for number of shares) (Unaudited) Three months ended September 30, Nine months ended September 30, 2008 2008 2007 2008 2008 2007 US$ HK$ HK$ US$ HK$ HK$ INCOME (LOSS) BEFORE INCOME TAX 11,966 93,342 (2,300,551 ) (364,005 ) (2,839,225 ) (5,401,776 ) Income tax benefit - - 24,636 - - 69,863 INCOME (LOSS) BEFORE MINORITY INTEREST 11,966 93,342 (2,275,915 ) (364,005 ) (2,839,225 ) (5,331,913 ) Minority interest 2,466 19,233 - 6,955 54,247 - NET INCOME (LOSS) 14,432 112,575 (2,275,915 ) (357,050 ) (2,784,978 ) (5,331,913 ) Other comprehensive loss: Foreign currency translation loss - - - (2,099 ) (16,375 ) (7,915 ) COMPREHENSIVE INCOME (LOSS) 14,432 112,575 (2,275,915 ) (359,149 ) (2,801,353 ) (5,339,828 ) Net income loss per share – basic and diluted - 0.002 (0.046 ) (0.007 ) (0.054 ) (0.107 ) Weighted average number of shares outstanding – basic and diluted 51,644,399 51,644,399 50,000,000 51,519,950 51,519,950 50,000,000 See accompanying notes to condensed consolidated financial statements. 5 TITANIUM GROUP LIMITED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Currency expressed in Hong Kong Dollars (“HK$”)) (Unaudited) Nine months ended September 30, 2008 2008 2007 US$ HK$ HK$ Cash flow from operating activities: Net loss (357,050 ) (2,784,978 ) (5,331,913 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization 271,312 2,116,230 1,348,996 Allowances for doubtful accounts (60,339 ) (470,645 ) 1,299,708 Minority interest in earnings of subsidiaries (6,955 ) (54,247 ) - Stock-based compensation - - 927,724 Gain from disposal of plant and equipment (34,079 ) (265,813 ) - Amortization cost on discount of convertible debenture (33,014 ) (257,509 ) 851,652 Stock issued for service rendered, non-cash 10,389 81,037 - Changes in assets and liabilities: Accounts receivable 1,207,212 9,416,251 (3,648,296 ) Inventories 94,598 737,868 (97,232 ) Deposits and other receivable 10,117 78,910 (457,314 ) Deferred tax assets - - (69,863 ) Accounts payable and accrued liabilities (614,902 ) (4,796,247 ) 2,113,730 Other tax payable - - (291,084 ) Income tax payable - - (5,139 ) Deferred revenue (9,855 ) (76,867 ) - Net cash provided by (used in) operating activities 477,434 3,723,990 (3,359,031 ) Cash flows from investing activities: Purchase of plant and equipment (22,319 ) (174,091 ) (2,861,923 ) Capitalization of software development costs (375,416 ) (2,928,244 ) (919,670 ) Net cash used in investing activities (397,735 ) (3,102,335 ) (3,781,593 ) Cash flows from financing activities: Proceeds from short-term bank loan - - 315,000 Repayments of short-term bank loan (3,378 ) (26,347 ) (210,409 ) Proceeds from convertible debenture, net of expenses - - 9,555,000 Net decrease in bank overdraft (154,949 ) (1,208,606 ) (1,079,795 ) Net cash (used in) provided by financing activities (158,327 ) (1,234,953 ) 8,579,796 Effect of exchange rate changes on cash and cash equivalents (2,173 ) (16,949 ) (7,915 ) NET CHANGE IN CASH AND CASH EQUIVALENTS (80,801 ) (630,247 ) 1,431,257 CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 149,786 1,168,331 1,164,528 CASH AND CASH EQUIVALENTS, END OF PERIOD 68,985 538,084 2,595,785 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Interest paid 59,599 464,875 81,948 Income tax paid - - - See accompanying notes to condensed consolidated financial statements 6 TITANIUM GROUP LIMITED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Currency expressed in Hong Kong Dollars (“HK$”)) (Unaudited) NOTE 1 - GENERAL Titanium Group Limited (the “Company” or “TTNUF”) was incorporated as an International
